Case 0:19-cv-60642-BB Document 18 Entered on FLSD Docket 06/26/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 19-cv-60642-BB

 DANNY AVILA,

        Plaintiff,

 v.

 GTR MOTORS, INC.,

       Defendant.
 _________________________________/

                                   NOTICE OF APPEARANCE

        Please take notice that Eric A. Jacobs and Steven M. Liberty, Esq., of the law firm of

 Nexterra Law, hereby files his appearance as counsel of record on behalf of Defendant, GTR

 MOTORS, INC., and requests that all correspondence, notices, pleadings, motions and other

 papers be served on the undersigned.

        The undersigned designates the following e-mail addresses for the purpose of service of all

 documents required to be served in this proceeding:

                Primary e-mail:          sliberty@nexterralaw.com
                Secondary email:        service@nexterralaw.com

        I HEREBY CERTIFY that on this 26th day of June 2019, I electronically filed the forgoing

 document with the Clerk of Court using CM/ECF. I also certify that the forgoing document is

 being served this day on Nardo Dorsin, Esq., nardo@dorsinlaw.com, and F. Scott Fistel, Esq.,

 scott@fistel.com, either via transmission of Notices of Electronic Filing generated by CM/ECF or

 in some other authorized manner for those counsel or parties who are not authorized to received

 electronically Notices of Electronic Filing.
Case 0:19-cv-60642-BB Document 18 Entered on FLSD Docket 06/26/2019 Page 2 of 2



                                          NEXTERRA LAW
                                          1691 Michigan Ave., Suite 360
                                          Miami Beach, FL 33139
                                          Tel: (954) 929-0679
                                          Fax: (888) 632-4944
                                          sliberty@nexterralaw.com
                                          service@nexterralaw.com

                                    By:   /s/ Eric A. Jacobs
                                          Eric A. Jacobs, Esq.
                                          Fla. Bar No.: 189065
                                          Steven M. Liberty, Esq.
                                          Fla. Bar No.: 110754
